Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsieh (US 20190101728). 

    PNG
    media_image1.png
    685
    496
    media_image1.png
    Greyscale

Regarding claim 1, Hsieh teaches (Figs. 18-21) A camera optical lens, comprising, from an object side to an image side: 
a first lens;
a second lens;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens;
a seventh lens; and
an eighth lens,
wherein the camera optical lens satisfies following conditions: 
3.50≤f1/f≤6.50 (3.86); 
f2≤0.00 (-30); and 
1.55≤n8≤1.70 (1.545 round-up), 
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens; and
n8 denotes a refractive index of the eighth lens.

Regarding claim 2, Hsieh further teaches The camera optical lens as described in claim 1, further satisfying a following condition: 
−22.00≤(R1+R2)/(R1−R2)≤−10.00 (4.896/-0.41), 
where
R1 denotes a curvature radius of an object side surface of the first lens; and
R2 denotes a curvature radius of an image side surface of the first lens.

Claim(s) 1,4,11 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Ye (US 20200355891). 

    PNG
    media_image2.png
    517
    658
    media_image2.png
    Greyscale

Regarding claim 1, Ye teaches (Fig. 7, Table 7) A camera optical lens, comprising, from an object side to an image side: 
a first lens;
a second lens;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens;
a seventh lens; and
an eighth lens,
wherein the camera optical lens satisfies following conditions: 
3.50≤f1/f≤6.50 (17.79/3.8); 
f2≤0.00 (-40.69); and 
1.55≤n8≤1.70 (1.55), 
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens; and
n8 denotes a refractive index of the eighth lens.

Regarding claim 4, Ye further teaches The camera optical lens as described in claim 1, further satisfying a following condition: 
0.02≤d1/TTL≤0.07 (0.2878/5.71), 
where
d1 denotes an on-axis thickness of the first lens; and
TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 11, Ye further teaches The camera optical lens as described in claim 1, further satisfying following conditions: 
−1.56≤f8/f≤−0.48 (1.56); 
−0.81≤(R15+R16)/(R15−R16)≤−0.24 (3.6124/14.0018=0.26); and 
0.04≤d15/TTL≤0.17 (0.3643/5.71), 
where
f8 denotes a focal length of the eighth lens;
R15 denotes a curvature radius of an object side surface of the eighth lens;
R16 denotes a curvature radius of an image side surface of the eighth lens;
d15 denotes an on-axis thickness of the eighth lens; and
TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by SHIRAISHI (JP 63081309 A, as evidenced by the translation). 

    PNG
    media_image3.png
    218
    306
    media_image3.png
    Greyscale

Regarding claim 1, SHIRAISHI teaches (Fig. 1, Example 1) A camera optical lens, comprising, from an object side to an image side: 
a first lens;
a second lens;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens;
a seventh lens; and
an eighth lens,
wherein the camera optical lens satisfies following conditions: 
3.50≤f1/f≤6.50 (59/13.3); 
f2≤0.00 (Fig. 1); and 
1.55≤n8≤1.70 (1.6), 
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens; and
n8 denotes a refractive index of the eighth lens.

Regarding claim 3, SHIRAISHI further teaches The camera optical lens as described in claim 1, further satisfying a following condition: 
−3.00≤f6/f≤−1.50 (-26/13.3), 
where
f6 denotes a focal length of the sixth lens.

Allowable Subject Matter
Claim(s) 5-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of the claims, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the additional conditions as described in each claim, along with the other claimed limitations of each claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234